259 Md. 508 (1970)
270 A.2d 465
ROSSEN AND COHEN, INDIVIDUALLY AND T/A A & M ASSOCIATES
v.
NOVAK
[No. 100, September Term, 1970.]
Court of Appeals of Maryland.
Decided November 11, 1970.
Motion for rehearing filed December 1, 1970.
Denied December 7, 1970.
The cause was argued before HAMMOND, C.J., and McWILLIAMS, FINAN, SMITH and DIGGES, JJ.
Ronald S. Goldberg for appellants.
William M. Canby, with whom were Miller, Miller & Canby and Mark P. Friedlander, Sr., on the brief, for appellee.
PER CURIAM:
The order for appeal in this case was filed on January 19, 1970. Pursuant to the request of the appellant, the trial court extended the time for transmitting the record *509 to May 1, 1970. The record was actually transmitted April 28, 1970. Maryland Rule 825 b provides "the lower court shall not extend the time [for transmitting the record] to a day more than ninety days from the date after the first order for appeal is filed." The record was transmitted more than 90 days after the date the appeal was filed. It does not appear that the delay was occasioned by "the neglect, omission or inability of the clerk of the lower court, the court stenographer or appellee" as specified in Maryland Rule 825 d. Accordingly, the appeal must be dismissed. Goldman v. Tauber, 258 Md. 174, 265 A.2d 225 (1970).
If the case had been considered on its merits, we would have affirmed the decree of the trial court.
Appeal dismissed; appellants to pay the costs.